          Case 2:18-cv-01164-MJP Document 56-1 Filed 08/08/19 Page 1 of 6




 1                                                THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8   DAVID GOLDSTINE,

 9                               Plaintiff,
                                                         Case No. 2:18-cv-01164 MJP
10   v.
                                                      [PROPOSED] ORDER GRANTING
11   FEDEX FREIGHT, INC., a Washington State          PLAINTIFF’S MOTION FOR
     entity; “DOE(S) 1-100”, employees of             PARTIAL SUMMARY JUDGMENT
12   FEDEX      FREIGHT,     INC.;      and
     CORPORATION(S) XYZ 1-100,
13
                                 Defendants.
14

15
            BEFORE this Court is Plaintiff David Goldstine’s Motion for Partial Summary
16
     Judgment:
17
            The Court having considered the following:
18
            1.     Plaintiff’s Motion for Partial Summary Judgment;
19
            2.     Declaration of Ada K. Wong and the exhibits attached thereto;
20
            3.     Declaration of David Goldstine and the exhibits attached thereto;
21
            4.     Defendant’s Opposition to Plaintiff’s Motion for Partial Summary Judgment, if
22
                   any;
23

     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR                       AKW LAW, P.C.
     PARTIAL SUMMARY JUDGMENT - 1                                            6100 219th St. SW, Suite 480
     Case No. 2:18-cv-01164-MJP                                             Mountlake Terrace, WA 98043
                                                                      Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:18-cv-01164-MJP Document 56-1 Filed 08/08/19 Page 2 of 6




 1          5.      Plaintiff’s Reply Re: Plaintiff’s Motion for Partial Summary Judgment, if any;

 2          The Court has considered the briefs of the parties, and has reviewed the pleadings and

 3   records on file.

 4          NOW THEREFORE, IT IS HEREBY ORDERED that

 5          1.      Plaintiff’s Motion for Partial Summary Judgment is hereby GRANTED in its

 6                  entirety;

 7          2.      There exist no genuine issues of fact that are material to Defendant FedEx

 8                  Freight Inc.’s affirmative defenses as identified in Plaintiff’s Motion for Partial

 9                  Summary Judgment:

10                  a. Defendant FedEx Freight, Inc.’s first affirmative defense stating that

11                      “Plaintiff’s claims are barred, in whole or in part, for failure to state a claim

12                      upon which relief may be granted” is stricken;

13                  b. Defendant FedEx Freight, Inc.’s second affirmative defense stating that

14                      “Plaintiff’s allegations are barred, in whole or in part, by the applicable statute

15                      of limitations and/or contractual limitations period” is stricken;

16                  c. Defendant FedEx Freight, Inc.’s third affirmative defense stating that

17                      “Some or all of Plaintiff’s claims are barred because Plaintiff failed to exhaust

18                      administrative remedies” is stricken;

19                  d. Defendant FedEx Freight, Inc.’s fourth affirmative defense stating that

20                      “Some or all of Plaintiff’s claims are barred because they are outside the

21                      scope of Plaintiff’s administrative charge” is stricken;

22

23

      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR                             AKW LAW, P.C.
      PARTIAL SUMMARY JUDGMENT - 2                                                  6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164-MJP                                                   Mountlake Terrace, WA 98043
                                                                             Tel. (206) 259-1259 / Fax (855) 925-9529
        Case 2:18-cv-01164-MJP Document 56-1 Filed 08/08/19 Page 3 of 6




 1               e. Defendant FedEx Freight, Inc.’s fifth affirmative defense stating that “The

 2                    Court lacks jurisdiction over any of Plaintiff’s claims outside the scope of his

 3                    administrative charge” is stricken;

 4               f. Defendant FedEx Freight, Inc.’s sixth affirmative defense stating that

 5                    “Some or all of Plaintiff’s claims are barred because of the insufficient and/or

 6                    untimely filing and/or processing of his charge of discrimination with the

 7                    Washington State Human Rights Commission” is stricken;

 8               g. Defendant FedEx Freight, Inc.’s seventh affirmative defense stating that

 9                    “Defendant has adopted anti-discrimination and anti-retaliation policies; has

10                    made good faith efforts to educate its employees about these policies and

11                    statutory prohibitions; has made good faith efforts to enforce these policies;

12                    and has made good faith efforts to investigate and remedy any complaints

                      Plaintiff has raised” is stricken;
13
                 h. Defendant FedEx Freight, Inc.’s eighth affirmative defense stating that
14

15                    “Defendant did not act with malice or reckless indifference to Plaintiff’s

                      protected rights” is stricken;
16

17               i.   Defendant FedEx Freight, Inc.’s ninth affirmative defense stating that

18                    “Plaintiff is not entitled to punitive damages” is stricken;

19               j.   Defendant FedEx Freight, Inc.’s tenth affirmative defense stating “Without

                      admitting any of the allegations contained in the Complaint, FedEx avers that
20
                      to the extent the Complaint seeks punitive damages, it violates FedEx’s right
21
                      to procedural due process under the Fourteenth Amendment of the United
22
                      States Constitution and/or under the Constitution of the State of Washington;
23

     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR                          AKW LAW, P.C.
     PARTIAL SUMMARY JUDGMENT - 3                                               6100 219th St. SW, Suite 480
     Case No. 2:18-cv-01164-MJP                                                Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529
        Case 2:18-cv-01164-MJP Document 56-1 Filed 08/08/19 Page 4 of 6




 1                    it violates FedEx’s right to protection from ‘excessive fines’ as provided in the

 2                    Eighth Amendment to the United States Constitution and/or pertinent

 3                    provisions of the Constitution of the State of Washington; and it violates

 4                    FedEx’s right to substantive due process as provided in the Fifth and Fourteenth

 5                    Amendments to the United States Constitution and/or the Constitution of the

                      State of Washington; and therefore, fails to state a cause of action supporting
 6
                      punitive damages” is stricken;
 7
                 k. Defendant FedEx Freight, Inc.’s eleventh affirmative defense stating that
 8
                      “Plaintiff has failed to mitigate his damages” is stricken;
 9
                 l.   Defendant FedEx Freight, Inc.’s twelfth affirmative defense stating that
10
                      “Plaintiff has failed to participate in the interactive process” is stricken;
11
                 m. Defendant FedEx Freight, Inc.’s thirteenth affirmative defense stating that
12
                      “FedEx Freight reserves the right to assert additional or other defenses as
13
                      discovery progresses” is stricken;
14
          3.     _______________________________________________________________
15
                 ______________________________________________________________.
16
          IT IS SO ORDERED.
17

18
          DATED this _____day of ____________________, 2019.
19

20

21
                                                  THE HONORABLE MARSHA J. PECHMAN
                                                  UNITED STATES DISTRICT JUDGE
22

23

     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR                          AKW LAW, P.C.
     PARTIAL SUMMARY JUDGMENT - 4                                               6100 219th St. SW, Suite 480
     Case No. 2:18-cv-01164-MJP                                                Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529
         Case 2:18-cv-01164-MJP Document 56-1 Filed 08/08/19 Page 5 of 6




 1   Presented by:

 2   AKW LAW, P.C.

 3
     /s/ Ada K. Wong
 4   Ada K. Wong, WSBA #45936
     Attorney for Plaintiff David Goldstine
 5   6100 219th St. SW, Suite 480
     Mountlake Terrace, WA 98043
 6   Tel.: (206) 259-1259
     Fax: (855) 925-9529
 7   E-mail: ada@akw-law.com

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR         AKW LAW, P.C.
      PARTIAL SUMMARY JUDGMENT - 5                              6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164-MJP                               Mountlake Terrace, WA 98043
                                                         Tel. (206) 259-1259 / Fax (855) 925-9529
           Case 2:18-cv-01164-MJP Document 56-1 Filed 08/08/19 Page 6 of 6




 1                                      CERTIFICATE OF SERVICE

 2
             I hereby certify that on August 8, 2019, I caused to be electronically filed the foregoing
 3
     document with the Clerk of the Court using the CM/ECF system, which will send notification
 4
     of such filing to the following:
 5
             Medora A. Marisseau
 6           Karr Tuttle Campbell
             701 Fifth Avenue, Ste. 3300
 7           Seattle, WA 98104
             MMarisseau@karrtuttle.com
 8           Kmejia@karrtuttle.com

 9           Donald H. Snook, TN Bar #21775
             FedEx Freight, Inc.
10           1715 Aaron Brenner Drive, Suite 600
             Memphis, TN 38120
11           E-mail: Donald.snook@fedex.com

12           Counsel for Defendant FedEx Freight, Inc.

13           I declare under penalty of perjury under the laws of the state of Washington that the

14   foregoing is true and correct.

15           DATED this 8th day of August, 2019.

16

17                                                  /s/ Kaila A. Eckert
                                                    Kaila A. Eckert, Paralegal
18

19

20

21

22

23

       [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR                          AKW LAW, P.C.
       PARTIAL SUMMARY JUDGMENT - 6                                              6100 219th St. SW, Suite 480
       Case No. 2:18-cv-01164-MJP                                               Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
